Name: Commission Regulation (EC) NoÃ 583/2007 of 29 May 2007 amending Regulation (EC) NoÃ 1839/95 as regards the booking of imports of maize and sorghum and the communications to be made by the Member States concerned
 Type: Regulation
 Subject Matter: Europe;  trade;  tariff policy;  plant product
 Date Published: nan

 30.5.2007 EN Official Journal of the European Union L 138/7 COMMISSION REGULATION (EC) No 583/2007 of 29 May 2007 amending Regulation (EC) No 1839/95 as regards the booking of imports of maize and sorghum and the communications to be made by the Member States concerned THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) Under the agreements concluded during the Uruguay Round of multilateral trade negotiations, the Community undertook, as from the 1995/96 marketing year, to open reduced-tariff quotas (hereinafter abatimento quotas) for imports into Spain of two million tonnes of maize and 300 000 tonnes of sorghum respectively and for imports into Portugal of 500 000 tonnes of maize. Detailed rules for the application of abatimento tariff quotas were laid down by Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (2). (2) To ensure the proper application of these quotas, the quantities of maize and of sorghum imported into Spain and Portugal are booked by the Commission on an annual basis taking account of all imports actually carried out, including imports of certain cereal substitute products which are deducted in proportion to the total quantities to be imported into Spain. (3) In the case of maize imports, the import period for Portugal corresponds at present to the marketing year while it corresponds to the calendar year in the case of Spain. To ensure the sound management of the abatimento quotas, identical import and accounting periods should be fixed for those two countries, i.e. the calendar year. However, in order to avoid any overlap between the new and old accounting periods, a specific quota should be opened for Portugal for the second half of 2007. This Regulation must therefore apply from 1 July 2007. (4) To ensure that the Communitys international commitments are met, an additional period should also be provided for, running beyond the calendar year, so enabling these commitments for each reference calendar year to be met. The length of this additional period must be the same for Spain and Portugal. (5) Changes were made to the customs nomenclature in 2002 as regards certain substitute products to be booked against the abatimento quotas in Spain. CN codes 2308 90 30 (citrus pulp residues) and 2308 10 00 were merged. The products concerned now fall within CN code 2308 00 40. The list of products to be booked within the framework of abatimento quotas should therefore be adapted accordingly. (6) Moreover, since the introduction of these quota arrangements, certain specific trade concessions for maize have been granted by the Community within the framework of both preferential and non-preferential arrangements. These new concessions apply independently of the abatimento quotas. They presently comprise the concessions granted by Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process, amending Regualtion (EC) No 2820/98 and repealing Regulations (EC) No 1763/1999 and (EC) No 2/2000 (3), by the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part (4), approved by Council and Commission Decision 2005/40/EC, Euratom (5), by the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (6), approved by Council Decision 2006/580/EC (7), and by Commission Regulation (EC) No 969/2006 of 29 June 2006 opening and providing for the administration of a Community tariff quota for imports of maize from third countries (8). (7) Accordingly, in order to ensure the sound management of the arrangements introduced by Regulation (EC) No 1839/95, while continuing to observe the Communitys international obligations, the imports to be booked as abatimento quotas should be clearly specified. (8) The current provisions of Regulation (EC) No 1839/95 provide for the extension of the period for booking imports into Spain to the end of February each year, but do not lay down any rules for Portugal. This situation is unsatisfactory as it creates uncertainty in the application of the arrangements. In order to remove this uncertainty and to ensure the sound management of the abatimento quotas, provision should be made for similar methods for booking imports of maize and sorghum effected in Spain and in Portugal. (9) In order to attain this objective and to guarantee effective monitoring by the Commission of the arrangements and of the Communitys international obligations, provision should be made for Spain and Portugal to communicate to the Commission, each month, all imports of the products concerned actually carried out, specifying the calculation method applied. (10) Regulation (EC) No 1839/95 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1839/95 is amended as follows: 1. Article 1(2) is replaced by the following: 2. On 1 January each year an import quota shall be opened for a maximum of 500 000 tonnes of maize for release into free circulation in Portugal. Imports under this quota shall be made on an annual basis under the conditions laid down in this Regulation. 2a. Paragraph 2 notwithstanding, an import quota shall be opened for 2007 from 1 July to 31 December 2007 for a maximum quantity of 250 000 tonnes of maize for release into free circulation in Portugal. Imports under this quota shall be made under the conditions laid down in this Regulation.; 2. Article 2 is amended as follows: (a) in paragraph 1, CN code 2308 90 30 is replaced by ex 2308 00 40; (b) paragraph 2 is replaced by the following: 2. The Commission shall book: (a) for the quotas referred to in Article 1(1) and (2): (i) the quantities of maize (CN code 1005 90 00) and sorghum (CN code 1007 00 90) imported into Spain and the quantities of maize (CN code 1005 90 00) imported into Portugal during each calendar year and, where necessary, until the end of May of the following year; (ii) the quantities of residues of starch manufacture from maize, brewing and distilling dregs and waste and residues of citrus pulp referred to in paragraph 1 of this Article imported into Spain during each calendar year. (b) for the quota referred to in Article 1(2a), the quantities of maize (CN code 1005 90 00) imported into Portugal during the second half of 2007 and, where necessary, until the end of May 2008. Where quantities are booked in respect of the months following the reference calendar year in accordance with points (a)(i) and (b) of the first subparagraph, these quantities may no longer be booked in respect of the following calendar year. 3. For the purposes of booking quantities as provided for in paragraph 2, imports of maize into Spain and Portugal carried out under the following acts shall not be taken into account: (a) Council Regulation (EC) No 2007/2000 (9); (b) Council and Commission Decision 2005/40/EC, Euratom (10); (c) Council Decision 2006/580/EC (11); (d) Commission Regulation (EC) No 969/2006 (12). 3. the following Article 2a is inserted: Article 2a The competent authorities of Spain and of Portugal shall notify the Commission, by electronic means, not later than the 15th of each month, of the quantities of the products referred to in Article 2(2) imported in the course of the penultimate month, on the basis of the model in Annex III.; 4. The Annex to this Regulation shall be added as Annex III. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 177, 28.7.1995, p. 4. Regulation as last amended by Regulation (EC) No 1996/2006 (OJ L 398, 30.12.2006, p. 1). (3) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 530/2007 (OJ L 125, 15.5.2007, p. 1). (4) OJ L 26, 28.1.2005, p. 3. (5) OJ L 26, 28.1.2005, p. 1. (6) OJ L 239, 1.9.2006, p. 2. (7) OJ L 239, 1.9.2006, p. 1. (8) OJ L 176, 30.6.2006, p. 44. Regulation as last amended by Regulation (EC) No 305/2007 (OJ L 81, 22.3.2007, p. 19). (9) OJ L 240, 23.9.2000, p. 1. (10) OJ L 26, 28.1.2005, p. 1. (11) OJ L 239, 1.9.2006, p. 1. (12) OJ L 176, 30.6.2006, p. 44.; ANNEX ANNEX III Imports of maize (CN code 1005 90 00), sorghum (CN code 1007 00) and substitute products (CN codes 2303 10 19, 2303 20 00, 2309 90 20 and ex 2308 00 40) (form to be sent to the following address: agri-c1@ec.europa.eu) Releases for free circulation during [month/year] Member State: [COUNTRY/Competent national authority] Regulation CN code Country of origin Quantity (tonnes) Applicable customs duty